Exhibit 10.1
COVANTA HOLDING CORPORATION
GROWTH EQUITY AWARD AGREEMENT
THIS AGREEMENT is made and entered into as of this ____ day of ____________,
20__ (the “Grant Date”) by and between Covanta Holding Corporation, a Delaware
corporation (the “Company”), and ___________________________ (the “Employee”),
pursuant to the Covanta Holding Corporation Equity Award Plan for Employees and
Officers (the “Plan”). This Agreement and the award contained herein is subject
to the terms and conditions set forth in the Plan, which are incorporated by
reference herein, and the following terms and conditions:
WITNESSETH:
WHEREAS, Employee is an employee of the Company or its Affiliates or
Subsidiaries;
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
and Subsidiaries’ performance and profitability;
WHEREAS, the Compensation Committee of the Board (the “Compensation Committee”)
has determined that it is in the best interests of the Company to grant
Restricted Stock (as defined herein) under the Plan to Employee pursuant to the
terms and conditions set forth in this Agreement; and
WHEREAS, the Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company, Covanta
Energy Corporation and their respective Subsidiaries and Affiliates (“Covanta
Group”) and the clients of the Covanta Group, and the Employee is trained and
instructed in the Covanta Group’s particular operations, all of which is
exceptionally valuable to the Covanta Group and vital to the success of the
Covanta Group’s business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1. Award of Restricted Stock Units.
(a) Award. In consideration for Employee’s efforts in connection with the
execution of the Company’s growth-based acquisition or development projects
identified on Schedule A hereto and as part of the Plan, the Company hereby
awards to the Employee, subject to the further terms and conditions set forth in
this Agreement, ____________ restricted stock units (the “Restricted Stock
Units”), as of the Grant Date.
(b) Projected Net Present Value. As of the Grant Date, the Compensation
Committee shall calculate the projected net present value of the growth-based
projects forming the basis for such award of Restricted Stock Units (“Projected
NPV”). The Projected NPV shall be determined by the Compensation Committee, in
its sole discretion, based upon the projected discounted cash flows of the
growth-based projects less the Company’s cost of capital applicable to such
growth-based projects. The Compensation Committee, in its sole discretion, will
determine any applicable assumptions or discount factors to be used in making
the foregoing determination of Projected NPV and there shall be no requirement
that such assumptions be identical for all growth-based projects within any
period.

 

 



--------------------------------------------------------------------------------



 



2. No Rights of Stockholder. Restricted Stock Units represent the Company’s
unfunded and unsecured promise to issue shares of common stock of the
Corporation, par value $0.10 per share (“Common Stock”), at a future date
subject to the terms of this Agreement. Employee has no rights with respect to
the Restricted Stock Units other than rights of a general creditor of the
Corporation. Except as set forth in Section 3 hereof, Employee shall not have
any of the rights of a stockholder with respect to unvested Restricted Stock
Units.
3. Dividend Equivalents. Subject to the provisions of Section 5, in the event
that the Company declares a dividend on its Common Stock, the Company will hold
in escrow an amount in cash equal to the dividend that would have been paid on
the Restricted Stock Units had they been converted into the same number of
shares of Common Stock and held by Employee on the record date of such dividend.
Upon adjustment and vesting of the Restricted Stock Units pursuant to Section 5
hereof, any cash payment with respect to vested Restricted Stock Units due to
Employee pursuant to this Section 3 shall be made within thirty (30) days
following the Vesting Date.
4. Restrictions on Transfer. Except as otherwise provided in this Agreement,
Employee may not sell, transfer, assign, pledge, encumber or otherwise dispose
of any of the Restricted Stock Units or the rights granted hereunder (any such
disposition or encumbrance being referred to herein as a “Transfer”). Any
Transfer or purported Transfer by Employee of any of the Restricted Stock Units
shall be null and void and the Company shall not recognize or give effect to
such Transfer on its books and records or recognize the person to whom such
purported Transfer has been made as the legal or beneficial holder of such
Restricted Stock Units. The Restricted Stock Units shall not be subject to sale,
execution, pledge, attachment, encumbrance or other process and no person shall
be entitled to exercise any rights of Employee as the holder of such Restricted
Stock Units by virtue of any attempted execution, attachment or other process
until the Restricted Stock Units vest as provided in Section 5 hereof.
5. Vesting of Restricted Stock Units. Subject to Sections 5(b) and 5(c) hereof,
the Restricted Stock Units granted hereunder shall will vest in accordance with
the terms of Section 5(a) hereof.
(a) Restricted Stock Unit Vesting. Subject to adjustment pursuant to Section
5(b) hereof, the _________________ Restricted Stock Units awarded hereunder for
the growth-based acquisition or development projects identified on Schedule A
hereto shall fully vest (1) three years after the award relating to a
growth-based acquisition project and (2) upon the later of (i) three years after
the award for a growth-based development project and (ii) one year following
commencement of commercial operations of a growth-based development project, as
determined by the Compensation Committee (“Vesting Date”).

 

2



--------------------------------------------------------------------------------



 



(b) Net Present Value Adjustment. The Compensation Committee shall determine the
validity of the Projected NPV determination made as of the date of this
Agreement by making a determination, as of the Vesting Date, of the net present
value of the growth-based projects forming the basis of this award of Restricted
Stock Units (“Bring-Down NPV”). The Bring-Down NPV shall be determined by the
Compensation Committee in its sole discretion and may, but shall not be required
to, use the original assumptions and discount factors used to determine the
initial award. Notwithstanding anything to the contrary in Section 5(a), in the
event that the Bring-Down NPV is (i) greater than or equal to 95% of the
Projected NPV, then all of the Restricted Stock Units granted hereunder shall
immediately vest, or (ii) less than 95%, then the number of Restricted Stock
Units that would otherwise vest pursuant to Section 5(a) shall be
proportionately reduced by multiplying the number of Restricted Stock Units
originally granted hereunder by a fraction equal to the Bring-Down NPV divided
by the Projected NPV and such reduced number of Restricted Stock Units shall
immediately vest.
(c) Termination of Employment. Notwithstanding anything to the contrary in
Sections 5(a) or (b), in the event that prior to the vesting of the Restricted
Stock Units pursuant to Section 5(a), Employee’s employment with all of the
Covanta Group is voluntarily terminated by Employee or terminated for Cause by
the Company or its Affiliates or Subsidiaries, Employee shall forfeit, on the
date on which Employee’s employment is terminated, all unvested Restricted Stock
Units. In the event that prior to the vesting of the Restricted Stock Units
pursuant to Section 5(a), Employee’s employment with all of the Covanta Group is
terminated (i) without Cause by the Company or its Affiliates or Subsidiaries,
(ii) due to retirement at or after the age of 65 or (iii) due to death or
Disability (as defined in the Plan), then the Restricted Stock Units shall
continue to vest in accordance with Sections 5(a) and (b).
(d) Change of Control. Notwithstanding anything to the contrary in Section 5(a)
hereof, in the event of a Change in Control, the Restricted Stock Units shall
immediately vest. For purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events, each of which shall be
determined independently of the others: (i) any “Person” (as hereinafter
defined), other than a holder of at least 10% of the outstanding voting power of
the Company as of the date of this Agreement, becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of a majority of the stock of the Company
entitled to vote in the election of directors of the Company; (ii) individuals
who are Continuing Directors of the Company (as hereinafter defined) cease to
constitute a majority of the members of the Board; (iii) stockholders of the
Company adopt and consummate a plan of complete or substantial liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of the Company; (iv) the Company is a party to a merger, consolidation,
other form of business combination or a sale of all or substantially all of its
assets, with an unaffiliated third party, unless the business of the Company
following consummation of such merger, consolidation or other business
combination is continued following any such transaction by a resulting entity
(which may be, but need not be, the Company) and the stockholders of the Company
immediately prior to such transaction hold, directly or indirectly, at least a
majority of the voting power of the resulting entity; provided, however, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) shall not constitute a Change in Control; (v) there is
a Change in Control of the Company of a nature that is reported in response to
item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; provided, however,
that for purposes of this Agreement a Change in Control shall not be deemed to
occur if the Person or Persons deemed to have acquired control is a holder of at
least 10% of the outstanding voting power of the Company as of the date of this
Agreement; or (vi) the Company consummates a transaction which constitutes a
“Rule 13e-3 transaction” (as such term is defined in Rule 13e-3 of the Exchange
Act) prior to the termination or expiration of this Agreement.

 

3



--------------------------------------------------------------------------------



 



(e) Rule 13e-3 Transactions. In the event of a Rule 13e-3 transaction, then
effective coincident with the consummation of such Rule 13e-3 transaction, the
restrictions on transfer imposed by Section 3 on the shares of Common Stock
after conversion of the Restricted Stock Units shall lapse; provided, however,
that notwithstanding the foregoing, in connection with the consummation of such
Change in Control or Rule 13e-3 transaction, all such unvested Restricted Stock
Units then held by Employee shall be deemed to vest at such time in order to
permit Employee to participate in such transaction.
(f) Covanta Energy Corporation Reference. In the event that Employee is an
employee of Covanta Energy Corporation or any of its subsidiaries or affiliates,
then the references to the Company in Section 5(d)(i), (iii), (iv), (v) and
(vi) above shall also include, in the alternative, Covanta Energy Corporation.
(g) Section Definitions. For purposes of this Section 5, “Continuing Directors”
shall mean the members of the Board on the date of execution of this Agreement,
provided that any person becoming a member of the Board subsequent to such date
whose election or nomination for election was supported by at least a majority
of the directors who then comprised the Continuing Directors shall be considered
to be a Continuing Director; and the term “Person” is used as such term is used
in Sections 13(d) and 14(d) of the Exchange Act.
6. Conversion of Restricted Stock Units into Common Stock upon Vesting. On the
Conversion Date (as defined below), Restricted Stock Units shall be converted
into an equivalent number of shares of Common Stock that will be issued to
Employee, or in the event of Employee’s death, Employee’s beneficiary. Promptly
after the Conversion Date, certificates representing such shares of Common Stock
shall be delivered to Employee. The “Conversion Date” shall be the date of
vesting as set forth in Section 5; provided, however, that if on the date of
such vesting Employee is prohibited from trading in the Company’s securities
pursuant to applicable securities laws and/or the Company’s policy on securities
trading and disclosure of confidential information, the Conversion Date shall
be, in the determination of the Compensation Committee, the first date Employee
is no longer prohibited from such trading.
7. Adjustment Provisions. If, during the term of this Agreement, there shall be
any merger, reorganization, consolidation, recapitalization, stock dividend,
stock split, rights offering or extraordinary distribution with respect to the
Common Stock, or other change in corporate structure affecting the Common Stock,
the Compensation Committee shall make or cause to be made an appropriate and
equitable substitution, adjustment or treatment with respect to the Restricted
Stock Units, including a substitution or adjustment in the aggregate number or
kind of shares subject to this Agreement, notwithstanding that the Restricted
Stock Units are subject to the restrictions on transfer imposed by Section 4
above. Any securities, awards or rights issued pursuant to this Section 7 shall
be subject to the same restrictions as the underlying Restricted Stock Units to
which they relate.

 

4



--------------------------------------------------------------------------------



 



8. Tax Withholding. As a condition precedent to the receipt of any Restricted
Stock Units hereunder, Employee agrees to pay to the Company, at such times as
the Company shall determine, such amounts as the Company shall deem necessary to
satisfy any withholding taxes due on income that Employee recognizes pursuant to
this award. The obligations of the Company under this Agreement and the Plan
shall be conditional on such payment or arrangements, and the Company, its
Affiliates and Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the Employee.
In addition, Employee may elect, unless otherwise determined by the Compensation
Committee, to satisfy the withholding requirement by having the Company withhold
shares of Common Stock with a Fair Market Value, as of the date of such
withholding, sufficient to satisfy the withholding obligation.
9. Registration. This grant is subject to the condition that if at any time the
Board or Compensation Committee shall determine, in its discretion, that the
listing of the shares of Common Stock issuable upon vesting and conversion of
the Restricted Stock Units granted hereunder on any securities exchange, or the
registration or qualification of such shares under any federal or state law, or
the consent or approval of any regulatory body, shall be necessary or desirable
as a condition of, or in connection with, the grant, receipt or delivery of
shares of Common Stock hereunder, such grant, receipt or delivery will not be
effected unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board or Compensation Committee. The Company agrees to make
every reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.
10. Rights of Employee. In no event shall the granting of the Restricted Stock
Units or the other provisions hereof or the acceptance of the Restricted Stock
Units by Employee interfere with or limit in any way the right of the Company,
an Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his or her present
or any other rate of compensation.
11. Noncompetition; Nonsolicitation; Confidential Information, etc. Employee
hereby acknowledges that, during and solely as a result of Employee’s employment
by the Company or its Subsidiaries or Affiliates, Employee has received and will
continue to receive special training and education with respect to the
operations of such entity(ies) and access to confidential information and
business and professional contacts, all of which is exceptionally valuable to
the Covanta Group and vital to the success of the Covanta Group’s business and
other related matters. In consideration of such special and unique opportunities
afforded to Employee as a result of Employee’s employment and the grant of
Restricted Stock Units, Employee hereby agrees to be bound by and acknowledges
the reasonableness of the following covenants, which are specifically relied
upon by the Company and Covanta in entering into this Agreement and as a
condition to the grant of the Restricted Stock Units. Employee acknowledges and
agrees that each of the individual provisions of this Section 11 constitutes a
separate and distinct obligation of Employee to the Covanta Group, individually
enforceable against Employee.

 

5



--------------------------------------------------------------------------------



 



(a) Covenant Not to Compete. During the period Employee is employed by Company
or its Subsidiary and for a period following Employee’s termination of
employment for any reason, equal to      [INSERT PERIOD]     , Employee shall
not, without the consent of the Board, in any form or any manner, directly or
indirectly, on Employee’s own behalf or in combination with others, become
engaged in (as an individual, partner, stockholder, director, officer,
principal, agent, independent contractor, employee, trustee, lender of money or
in any other relation or capacity whatsoever, except as a holder of securities
of a corporation whose securities are publicly traded and which is subject to
the reporting requirements of the Exchange Act, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Covanta Group within the United
States and any foreign country in which the Covanta Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the development, ownership and/or operation of
businesses engaged in waste-to-energy and other renewable energy facilities,
waste management and/or waste procurement. Notwithstanding the foregoing, after
termination of Employee’s employment for any reason, Employee shall be permitted
to work for any business that owns and operates independent power generation
projects or that provides services to competitors or customers of the Covanta
Group, so long as such business, as determined in the good faith judgment of the
Board, does not compete with the Covanta Group.
(b) Covenant Not to Solicit Employees. During the period Employee is employed by
the Company or its Subsidiary and for a period following Employee’s termination
of employment for any reason, equal to      [INSERT PERIOD]     , Employee
agrees and covenants that he shall not, for any reason, directly or indirectly,
employ, solicit or endeavor to entice away from the Covanta Group (whether for
Employee’s own benefit or on behalf of another person or entity), or facilitate
the solicitation, employment or enticement of, any employee of the Covanta Group
to work for Employee, any affiliate of Employee or any competitor of the Covanta
Group, nor shall Employee otherwise attempt to interfere (to the Covanta Group’s
detriment) in the relationship between the Covanta Group and any such employees.
(c) Covenant Not to Solicit Customers. During the period Employee is employed by
Company or its Subsidiary and for a period following Employee’s termination of
employment for any reason, equal to      [INSERT PERIOD]     , Employee agrees
and covenants that he shall not, directly or indirectly, in any form or manner,
contact, solicit, or facilitate the contacting or solicitation of, any Customer
of the Covanta Group for the purpose of competing with the Business. For
purposes of this Agreement, the term “Customer” shall mean and refer to each
person, entity, municipality or other governmental entity that has a contract
with or is actively being solicited by the Covanta Group to deliver waste,
receive services or purchase energy during the period of Employee’s employment
hereunder.

 

6



--------------------------------------------------------------------------------



 



(d) Covenant of Confidentiality. At any time during the term of Employee’s
employment with the Company or its Subsidiary (pursuant to this Agreement or
otherwise), and for a period of five (5) years after the termination of
Employee’s employment with the Company or its Subsidiary, as applicable, for any
reason, Employee shall not, except in furtherance of the Business of the Covanta
Group or otherwise with the prior authorization of the Company, in any form or
manner, directly or indirectly, divulge, disclose or communicate to any person,
entity, firm, corporation or any other third party (other than in the course of
Employee’s employment), or utilize for Employee’s personal benefit or for the
benefit of any competitor of the Covanta Group any Confidential Information. For
purposes of this Agreement, “Confidential Information” shall mean, but shall not
be limited to, any technical or non-technical data, formulae, patterns,
compilations, programs, devices, methods, techniques, drawings, designs,
processes, procedures, improvements, models or manuals of any member of the
Covanta Group or which are licensed by any member of the Covanta Group, any
financial data or lists of actual or potential customers or suppliers (including
contacts thereat) of the Covanta Group, and any information regarding the
contracts, marketing and sales plans, which is not generally known to the public
through legitimate origins of the Covanta Group. The parties hereto each
acknowledge and agree that such Confidential Information is extremely valuable
to the Covanta Group and shall be deemed to be a “trade secret.” In the event
that any part of the Confidential Information becomes generally known to the
public through legitimate origins (other than by the breach of this Agreement by
Employee or by misappropriation), or is required to be disclosed by legal,
administrative or judicial process (provided that Employee has provided to the
Company and Covanta reasonable prior notice of such request and the Company or
Covanta has had a reasonable opportunity, at its expense, to dispute, defend or
limit such request for the Confidential Information), that part of the
Confidential Information shall no longer be deemed Confidential Information for
purposes of this Agreement, but Employee shall continue to be bound by the terms
of this Agreement as to all other Confidential Information.
(e) Return of Property. Upon termination of Employee’s employment for any
reason, Employee shall promptly deliver to the Company or its Subsidiary all
correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents or any other documents,
including all copies in any form or media, concerning the Covanta Group’s
Customers, marketing strategies, products or processes which contain any
Confidential Information.
(f) Assignment of Inventions. Any and all writings, inventions, improvements,
processes, procedures and/or techniques now or hereafter acquired, made,
conceived, discovered or developed by Employee, either solely or jointly with
any other person or persons, whether or not during working hours and whether or
not at the request or upon the suggestion of the Company or its Subsidiaries or
Affiliates, which relate to or are useful in connection with any business now or
hereafter carried on or contemplated by the Covanta Group, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Company or its Subsidiaries or Affiliates, as
applicable. Employee shall make full disclosure to the Company or its
Subsidiaries or Affiliates of all such writings, inventions, improvements,
processes, procedures, techniques, or any other material of a proprietary
nature, including, without limitation, any ideas, inventions, discoveries,
improvements, developments, designs, methods, systems, computer programs, trade
secrets or other intellectual property whether or not patentable or
copyrightable and specifically including, but not limited to, copyright and mask
works, formulae, compositions, products, processes, apparatus, and new uses of
existing materials or machines (collectively, “Inventions”), made, conceived or
first reduced to practice by Employee solely or jointly with others while
employed by the Company or its Subsidiaries or Affiliates and which relate to or
result from the actual or anticipated business, work, research or investigation
of the Covanta Group or which are

 

7



--------------------------------------------------------------------------------



 



suggested by or result from any task assigned to or performed by Employee for
the Covanta Group; and Employee shall do everything necessary or desirable to
vest the absolute title thereto in the Company or its Subsidiaries or
Affiliates, as applicable. Employee shall write and prepare all descriptions,
specifications and procedures regarding the Inventions as may be required by the
Company or its Subsidiaries or Affiliates to protect the Company’s or its
Subsidiaries or Affiliates rights in and to the Inventions, and otherwise aid
and assist the Company or its Subsidiaries or Affiliates so that the Company or
its Subsidiaries or Affiliates can prepare and present applications for
copyright or letters patent therefor and can secure such copyright or letters
patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that the Company
or its Subsidiaries or Affiliates shall be the sole and absolute owner thereof
in all countries in which it may desire to have copyright or patent protection.
Employee will, at the Company’s or its Subsidiaries or Affiliates request,
execute any and all assignment, patent or copyright forms and the like, deemed
reasonably necessary by the Company or its Subsidiaries or Affiliate. The
Company’s or its Subsidiaries or Affiliates rights hereunder shall not be
limited to this country but shall extend to any country in the world and shall
attach to each Invention notwithstanding that it is perfected, improved, reduced
to specific form or used after termination Employee’s employment. Employee
agrees to lend such assistance as he or she may be able, at the Company’s or its
Subsidiaries or Affiliates request in connection with any proceedings relating
to such letters of patent, trade secrets, copyright or application thereof, as
may be determined by the Company or its Subsidiaries or Affiliates to be
reasonably necessary. The Company, in its sole discretion, may agree to pay
Employee a reasonable fee to defray any costs or time incurred by Employee in
providing such assistance. Employee shall not be entitled to any additional or
special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
(g) Equitable Remedies. In the event that Employee breaches any of the terms or
conditions set forth in this Section 10 (collectively, the “Restrictive
Covenants”), Employee stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Company and/or its
Subsidiaries or Affiliates and that damages, if any, and remedies at law for
such breach would be inadequate. The Company and/or its Subsidiaries or
Affiliates shall therefore be entitled to seek for and receive from any court of
competent jurisdiction a temporary restraining order, preliminary and permanent
injunctive relief and/or an order for specific performance to protect its rights
and interests and to restrain any violation of this Agreement and such further
relief as the court may deem just and proper, each without the necessity of
posting bond. Following judgment or other final determination by such court, the
non-prevailing party in such proceeding shall pay the costs and expenses
(including court costs and reasonable attorneys’ fees) of the prevailing party.
The Company and/or its Subsidiaries or Affiliates may elect to seek such
remedies at its sole discretion on a case by case basis. Failure to seek any or
all remedies in one case shall not restrict the Company and/or its Subsidiaries
or Affiliates from seeking any remedies in another situation. Such action by the
Company and/or its Subsidiaries or Affiliates shall not constitute a waiver of
any of its rights.

 

8



--------------------------------------------------------------------------------



 



(h) Continuing Obligation. During Employee’s employment and upon termination of
Employee’s employment for any reason the obligations, duties and liabilities of
Employee pursuant to Sections 11(a), 11(b), 11(c), 11(d) and 11(e) of this
Agreement are continuing, and for the periods set forth in such provisions
hereof are absolute and unconditional, and shall survive and remain in full
force and effect as provided in each such Section. Notwithstanding anything else
contained in this Agreement to the contrary, the parties hereto agree that in
the event, and at the moment, Employee breaches any of the terms, duties or
obligations contained in Sections 11(a), 11(b), 11(c), and 11(d) of this
Agreement, all of the Restricted Stock Units as to which the restrictions on
transfer imposed thereon by Section 4 hereof shall not have lapsed prior to such
date will immediately be cancelled and forfeited.
12. Construction.
(a) Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
(b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 16(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.
(c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
(d) Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 12. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 40 Lane Road, Fairfield, New Jersey 07004 (attention: Chief
Financial Officer), with a copy to the Secretary of the Company or to such other
designee of the Company. Each notice to the Employee shall be addressed to the
Employee at the Employee’s address shown on the signature page hereof.
(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.

 

9



--------------------------------------------------------------------------------



 



(f) Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.

            COVANTA HOLDING CORPORATION
      By:           Title             

Accepted this ______________________ day of
__________________________________, 20__.
_______________________________________
EMPLOYEE’S ADDRESS:

 

10



--------------------------------------------------------------------------------



 



Schedule A

              Percentage of     Total Award
Acquisitions
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
Development Projects
       
 
       
 
       
 
       
 
       
 
       
 
       
Total:
    100 %
 
       

 

11